— Judgment of the Supreme Court, New York County (Harold Rothwax, J., at suppression motion; Howard E. Bell, J., at plea and sentence), rendered February 5, 1986, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and sentencing him to a term of 1 to 3 years, is unanimously reversed, on the law and facts, and the indictment dismissed.
On the prior submission of this matter, we reversed the order which denied without a hearing defendant’s motion to suppress physical evidence. We remanded for a hearing on the issue of the legality of the police stop of the vehicle in which defendant was a passenger, holding the appeal in abeyance (People v Patterson, 129 AD2d 527). After remand and hearing, Criminal Term (Howard E. Bell, J.), found that the police action was not based on reasonable suspicion and granted the motion to suppress the physical evidence seized. The People do not contest the conclusions reached by the hearing court and do not oppose a reversal by us of the judgment of conviction and a dismissal of the indictment. Concur — Sullivan, J. P., Asch, Milonas, Kassal and Ellerin, JJ.